Exhibit 10.45

Gaylord Entertainment Company (the “Company”)

Summary of Director and Executive Officer Compensation

I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

 

Retainers

   2012  

Board retainer

   $ 50,000   

Lead Non-Management Director retainer

   $ 20,000   

Audit chair retainer

   $ 20,000   

Audit member retainer

   $ 10,000   

Human Resources/Nominating and Corporate Governance chair retainer

   $ 12,500   

Human Resources/Nominating and Corporate Governance member retainer

   $ 7,500   

In addition, each director receives a fee of $1,500 for attending each meeting
of the Board of Directors. Pursuant to the Company’s Deferred Compensation Plan
for Non-Employee Directors, non-employee directors may defer these fees into
this plan until their retirement or resignation from the Board of Directors. All
directors are reimbursed for expenses incurred in attending meetings.

Each non-employee director receives, as of the date of the first board meeting
following our annual meeting of stockholders, an annual grant of restricted
stock units having a fixed dollar value of $100,000, based upon the fair market
value of the Company’s common stock on the grant date. The restricted stock
units vest fully on the first anniversary of the date of grant, pursuant to the
Company’s Amended and Restated 2006 Omnibus Incentive Plan.

II. Executive Officer Compensation. The following table sets forth the 2012
annual base salaries and the fiscal 2011 performance bonuses provided to the
Company’s Chief Executive Officer, Chief Financial Officer and the three other
most highly compensated executive officers to be named in the Company’s proxy
statement to be filed in connection with the 2012 annual meeting of stockholders
(the “Named Executive Officers”).

 

Executive Officer

   2012
Salary     Fiscal 2011
Bonus
Amount  

Colin V. Reed

   $ 910,000      $ 1,100,000   

David C. Kloeppel

   $ 700,000      $ 737,412   

Mark Fioravanti

   $ 430,000      $ 300,044   

Richard A. Maradik

   $ 340,000 (1)    $ 237,636   

Carter R. Todd

   $ 324,000      $ 219,540   

 

  (1) Mr. Maradik has submitted his resignation as Senior Vice-President and
Chief Marketing Officer, effective March 1, 2012, in order to pursue other
opportunities.



--------------------------------------------------------------------------------

Exhibit 10.45

The above-described fiscal 2011 Bonus Amounts for each of the Named Executive
Officers were paid pursuant to the Company’s cash bonus program under the
Company’s Amended and Restated 2006 Omnibus Incentive Plan.

The following table sets forth the fiscal 2012 bonus targets as a percentage of
2012 base salary set for the Company’s Named Executive Officers, other than
Mr. Maradik:

 

Executive Officer

   Threshold     Target     Maximum  

Colin V. Reed

     50 %      100 %      200 % 

David C. Kloeppel

     45 %      90 %      180 % 

Mark Fioravanti

     35 %      70 %      140 % 

Carter R. Todd

     30 %      60 %      120 % 

The fiscal 2012 bonuses will be determined based upon the achievement of certain
goals and Company performance criteria, and if earned, will be paid pursuant to
the Company’s cash bonus program under the Company’s Amended and Restated 2006
Omnibus Incentive Plan.

The Named Executive Officers also receive long-term incentive awards, as
discussed below, pursuant to the Company’s stockholder-approved equity incentive
plans.

2012 Equity Awards

On February 8, 2012, the Named Executive Officers were granted time-vesting
stock options, time-vesting restricted stock unit awards, and
performance-vesting restricted stock unit awards for the 2012-2016 performance
period, as previously reported on Form 4 filings pursuant to Section 16(a) of
the Securities Exchange Act of 1934, as amended, for each Named Executive
Officer.

III. Additional Information. The foregoing information is summary in nature.
Additional information regarding director and Named Executive Officer
compensation will be provided in the Company’s proxy statement to be filed in
connection with the 2012 annual meeting of stockholders.